United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2431
                                    ___________

Joseph J. Koncel,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
John F. Ault; Michael Lambert,           *      [UNPUBLISHED]
Captain; Richard Zimmerman,              *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: February 4, 2003

                               Filed: February 7, 2003
                                    ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

      Joseph J. Koncel appeals the district court’s1 pre-service dismissal of his 42
U.S.C. § 1983 complaint, and the subsequent denial of his request for reconsideration.
Having carefully reviewed the record, we conclude that dismissal was proper for the
reasons explained by the district court, and that the court did not abuse its discretion
in denying Koncel’s motion for reconsideration.


      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-